Fourth Court of Appeals
                               San Antonio, Texas
                                   November 13, 2014

                                   No. 04-14-00414-CV

Whitney BREWSTER, In her capacity as executive director of The Texas Department of Motor
                                      Vehicles,
                                      Appellant

                                            v.

      Drew ROICKI and Richard Roicki As Successors in Interest to Pinnacle Motors,
                                    Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-06565
                        Honorable Richard Price, Judge Presiding


                                     ORDER
    Appellees' unopposed third motion for extension of time to file brief is hereby
GRANTED. The appellees' brief is deemed filed as of November 5, 2014.

      It is so ORDERED on November 13, 2014.

                                                 PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court